Citation Nr: 1432213	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2008 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2012.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for erectile dysfunction was previously denied in a rating decision that was dated in November 2002.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

2.  The evidence received since the November 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for erectile dysfunction.




CONCLUSIONS OF LAW

1. The RO's rating decision in November 2002 denying service connection for erectile dysfunction is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for erectile dysfunction. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2002 rating decision, the RO denied service connection for the Veteran's erectile dysfunction because it was not shown to be related to his service or to his service connected diabetes.  The evidence considered at that time included service treatment records, private treatment records, and an October 2002 VA examination report.  The Veteran did not timely file a notice of disagreement with this decision or submit additional evidence within one year. Thus, the decision became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the November 2002 decision includes more recent treatment records, two additional VA examinations addressing the etiology of the Veteran's erectile dysfunction, an internet article submitted by the Veteran addressing the relationship between diabetes and erectile dysfunction, and the Veteran's testimony at the July 2012 hearing.  Notably, the negative opinion provided by the VA examiner at the October 2002 examination was premised on the fact that the Veteran did not have any significant peripheral vascular disease or peripheral neuropathy as a result of his diabetes which could cause the erectile dysfunction, and the Veteran has since been diagnosed with peripheral neuropathy of the lower extremities.  Also, the article submitted by the Veteran seems to indicate that a person with diabetes might notice erectile dysfunction prior to other complications such as peripheral neuropathy or peripheral vascular disease.  The Veteran also asserted that doctors have told him that his erectile dysfunction was due to diabetes, although this is not shown in his medical records.  Thus, the additional evidence received since November 2002 is both new and material and sufficient to reopen the Veteran's claim.


ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened.


REMAND

Since the Veteran filed the instant claim he received two VA examinations which addressed the etiology of his erectile dysfunction.  Both examiners determined that the Veteran's erectile dysfunction was unrelated to his diabetes because they were diagnosed around the same time and therefore diabetes was unlikely to have caused erectile dysfunction.  They noted that the Veteran has low testosterone which may contribute to erectile dysfunction.  The Board notes the Veteran was not provided a supplemental statement of the case (SSOC) after the second negative opinion was received in July 2010 nor did he waive RO consideration of this evidence.  Furthermore, neither VA examiner addressed the contentions set forth in the internet article submitted by the Veteran, which indicated that erectile dysfunction can be the first symptom of diabetes that is noticed by men and can predate and lead to the actual diagnosis of diabetes.  Thus, the examinations are inadequate.
Additionally, the Board notes that the Veteran has since been service connected for posttraumatic stress disorder (PTSD) and it is known that psychological factors and psychiatric medications can contribute to problems such as erectile dysfunction.  Thus, the claim should be developed on that theory as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning the consideration of erectile dysfunction as secondary to PTSD so that he may submit evidence on this issue if he so desires.

2.  Afford the Veteran a VA examination directed at establishing the etiology of his erectile dysfunction.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's erectile dysfunction is caused or aggravated (made worse) by the Veteran's service connected diabetes or PTSD (or medications for the same).  The examiner should specifically address the contentions set forth in the August 2005 internet article that was submitted by the Veteran regarding the timing of diagnoses of erectile dysfunction and diabetes. 

The examiner must provide a complete rationale for his or her conclusions in the report of examination.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


